178 F.2d 402
BARNABA PHOTOGRAPHS CORPORATION, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 107, Docket 21493.
United States Court of AppealsSecond Circuit.
Argued Nov. 10, 1949.Decided Nov. 28, 1949.

John F. X. McGohey, United States Attorney (James A. Devlin, Assistant United States Attorney, of counsel), for defendant-appellant.
Raymond J. McGrover, for appellant-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.

Affirmed on opinion of Leibell, J.,1


1
 No. District Court opinion for publication